

114 S37 IS: Core Opportunity Resources for Equity and Excellence Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 37IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Reed (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide for State accountability in
			 the provision of access to the core resources for learning, and for other
			 purposes.1.Short
 titleThis Act may be cited as the Core Opportunity Resources for Equity and Excellence Act of 2015.2.State and school
 district accountability(a)In generalTitle I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—(1)in section 1111—(A)in subsection (b)—(i)in paragraph (1)—(I)in subparagraph (A), by inserting that lead to college and career readiness by high school graduation and after challenging student academic achievement standards; and(II)in subparagraph (D)(i)—(aa)in subclause (II), by striking and after the semicolon; and(bb)by adding at the end the following:(IV)lead to college and career readiness by high school graduation; and;
 and(ii)in paragraph (2), by adding at the end the following:(L)State accountability in the provision of access to the core resources for learning(i)In generalEach State plan shall demonstrate that the State has developed an accountability system that ensures that the State’s public school system provides all students within the State an education that enables the students to succeed from the earliest grades, and graduate from high school ready for college, career, and citizenship, through—(I)the provision of fair and equitable access to the core resources for learning;(II)the provision of educational services in local educational agencies that receive funds under this part; and(III)compliance with any final Federal or State court order in any matter concerning the adequacy or equitableness of the State’s public school system.(ii)Core resources
 for learningFor purposes of this Act, the core resources for learning are the resources and student supports necessary to provide all students the opportunity to develop the knowledge and skills that lead to college and career readiness by high school graduation. Such resources shall include the following:(I)High-quality instructional teams, including licensed, cre­den­tialed, and profession-ready teachers, principals, school librarians, counselors, and education support personnel.(II)Rigorous academic standards and curricula that lead to college and career readiness by high school graduation, including the extent to which each local educational agency provides access to such standards and curricula in a manner that is accessible to all students, including students with disabilities and English learners.(III)Equitable and in­struc­tion­al­ly appropriate class sizes.(IV)Up-to-date instructional materials, technology, and supplies, including textbooks, computers, mobile devices, and access to broadband.(V)Effective school library programs.(VI)School facilities and technology, including physically and environmentally sound school buildings and well-equipped instructional spa­ces, including laboratories and libraries.(VII)Specialized instruction support teams, including school counselors, school social workers, school psychologists, school nurses, and other qualified professionals involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act) as part of a comprehensive program to meet student needs.(VIII)Effective programs for family and community engagement in education.(iii)ReportingEach State desiring to receive a grant under this part shall annually report to the Secretary how the State is meeting the requirements for providing equitable access to the core resources for learning as required in clause (i) and any areas of inequitable access, plans to address such inequities, and progress toward eliminating such inequities.(iv)Accountability
 and remediationA State that fails to make progress toward eliminating inequities in access to the core resources for learning as required in clause (i) identified for 2 or more consecutive years shall not be eligible to receive funds under any competitive grant program authorized under this Act.;
 and(B)in subsection (h)—(i)in paragraph (1)(C)(vii), by striking information on the performance of local educational agencies in the State regarding making adequate yearly progress, including the number and names of each school identified for school improvement under section 1116 and inserting information on the performance of local educational agencies in the State in providing fair and equitable access to the core resources for learning and the number and names of each school and each agency identified for improvement under section 1116 or under the terms of any waiver granted under section 9401;(ii)in paragraph (2)(B)—(I)in clause (i)—(aa)in subclause (I), by striking and after the semicolon; and(bb)by adding at the end the following:(III)information that shows how students served by the local educational agency are provided access to the core resources for learning compared to students in the State as a whole; and;(II)in clause (ii)—(aa)in subclause (I), by striking and after the semicolon;(bb)in subclause (II), by striking the period at the end and inserting ; and; and(cc)by adding at the end the following:(III)information that shows how the school’s students are provided access to the core resources for learning compared to students in the local educational agency and the State as a whole.;(iii)in paragraph (4)—(I)in subparagraph (F), by striking and after the semicolon;(II)in subparagraph (G), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(H)the number and names of each local educational agency identified for improvement under section 1116 or under the terms of any waiver granted under section 9401, the reason each such agency was so identified, and the measures taken to address the achievement problems of each such agency.;(2)in section 1116(c), by striking paragraph (3) and inserting the following:(3)Identification of local educational agency for improvement(A)In generalA State shall identify for improvement—(i)any local educational agency that, for 2 consecutive years, including the period immediately prior to the date of enactment of the No Child Left Behind Act of 2001, failed to make adequate yearly progress as defined in the State's plan under section 1111(b)(2); or(ii)any local educational identified under the terms of a waiver granted under section 9401.(B)Intervention in local educational agencies identified for improvementWith respect to each local educational agency identified for improvement by a State under this section or under the terms of any waiver granted under section 9401, the State—(i)shall identify any inequities in access to the core resources for learning in the schools served by the agency; and(ii)in partnership with such agency, shall develop and implement a plan to address identified inequities in access to the core resources for learning..(b)Restrictions on waiversSection 9401(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861(c)) is amended—(1)in paragraph (9)(C), by striking or after the semicolon;(2)in paragraph (10), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(11)accountability for the provision of the core resources for learning..